MORRISON, Presiding Judge.
The offense is robbery by assault; the punishment, ten years.
No statement of facts or bills of exception accompany the record.
Appellant, in person, has filed a brief alleging that his constitutional rights have been violated in that he was tried without benefit of counsel.
This allegation standing alone would not be sufficient to show that appellant’s constitutional rights have been violated. Betts v. Brady, 316 U.S. 455, 62 S.Ct. 1252, 86 L.Ed. 1595, and Parsons v. State, 153 Tex.Cr.R. 157, 218 S.W.2d 202.
All things appearing regular and no reversible error appearing, the judgment is affirmed.